DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 30 December 2020.
Claims 1 and 7-11 have been amended.
Claims 1-11 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 30 December 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 6 of their response, “In particular, those “certain methods” are limited to the following enumerated subgroupings of: a. Fundamental economic principles or practices, namely, subject matter related to hedging, insurance, and mitigating risk (see e.g. Examples 35 and 36 in the 2020 Revised Guidance). Such fundamental economic principles or practices are not recited in claims 1-11; b. Commercial or legal interactions, which have been defined as subject matter related to agreements in the forms of contracts, marketing or sales activities or behaviors, or business relations (see, e.g. Examples 6 and 7 in the 2020 Revised Guidance). While it is acknowledged that the method and assembly recited in claims 1-11 The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.” (Emphasis added).  As shown and emphasized here, merely using a computer to conduct the commercial interaction, is insufficient to render a claim element as not reciting a commercial interaction.  Additionally, though the Applicant has claimed the use of machines as tools to conduct the various elements of the claim, it is noted that they are recited as a high level of generality, and thus cannot integrate the abstract idea into a practical application, or provide significantly more to the abstract idea itself.  It is noted that MPEP 2106.05(f) states, “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").” (Emphasis added).  MPEP 2106.05(f) continues, “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not 

Applicant’s arguments with respect to claims 1 and 10 with respect to computing a distance covered and billing the vehicle for the distance covered have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) memorizing, in a central server, at least an identification code associated to the vehicle; arranging an acquisition device of images in points that have been pre-established in said area or section to be covered; when the vehicle transits to access and/or exit from said one or more points, acquiring images through said acquisition devices; receiving at the central server said univocal distinctive element and checking a presence thereof in a memory; computing a distance covered between a plurality of points; and calculating a payment based on the distance.
The limitations of memorizing, in a central server, at least an identification code associated to the vehicle; arranging an acquisition device of images in points that have been pre-established in said area or section to be covered; when the vehicle transits to access and/or exit from said one or more points, acquiring images through said acquisition devices; receiving at the central server said univocal distinctive element and checking a presence thereof in a memory; computing a distance covered between a plurality of points; and calculating a payment based on the distance; as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (including managing sales activities), with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (server, vehicle, acquisition device, and memory) as tools, the claims are merely directed towards performing commercial interactions.  For example, storing ID codes, acquiring 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that recite an improvement in the functioning of a computer, another technology, or a technical field.  The claims do not recite the use of or applying the abstract idea with or by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (server, vehicle, acquisition device, and memory) as tools to carry out the abstract idea.  In addition, the claims recite the location of acquisition device and what the image, which merely further narrows the field of use of the abstract idea.  Additionally, the claims recite additional elements of storing ID information in memory, imaging an ID code, and providing the code to a server, which are deemed extrasolution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite storing ID information in memory, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  In addition, the claims recite imaging an ID code using an acquisition device, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition”).  In addition, the claims recite providing the ID code to a server, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary 
The dependent claims 2-10, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further recite conducting a payment process when a confirmation of IDs in a memory is confirmed, which is merely further reciting the abstract idea of performing commercial activity, and thus falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 2).  In addition, the claims further recite that the element imaged is a plate of a vehicle, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claim 3).  In addition, the claims further recite a location of acquisition devices, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea (claim 4).  In addition, the claims further recite the acquisition device being particularly identified, which is deemed a narrowing of the field of use and does not integrate the abstract idea into a practical application or recite significantly more than the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0122152 A1) (hereinafter Shin), in view of Hedley et al. (US 2007/0008179 A1) (hereinafter Hedley).

With respect to claims 1 and 10, Shin teaches:
Memorizing, in a central server, at least an identification code associated to the vehicle, said identification code being a univocal distinctive element of the vehicle (See at least paragraphs 6, 56-58, and 78-80 which describe a user registering their license plate number with a remote server, wherein the number is used to be identified when parking).
Arranging an acquisition device of images in a plurality of points that have been pre-established in said area or section to be covered (See at least paragraphs 16, 30, 37-40, 71, 74, 123-125, 131, and 132 which describe using cameras at entry and exit gates, wherein the cameras are used to image license plates of vehicles that approach the gates).
When the vehicle transits to access and/or exit from said one or more points, acquiring one or more images through said acquisition devices arranged to frame at least a said univocal distinctive element of the vehicle (See at least paragraphs 16, 30, 37-40, 71, 74, 123-125, 131, and 132 which describe using cameras at entry and exit gates, wherein the cameras are used to image license plates of vehicles that approach the gates).
Receiving at the central server said univocal distinctive element and checking a presence thereof in a memory (See at least paragraphs 16, 30, 37-40, 71, 74, 123-125, 131, and 132 which describe providing the images of the license plates to a remote server for confirmation of registration and payment settlement).

Shin discloses all of the limitations of claims 1 and 10 as stated above.  Shin does not explicitly disclose the following, however Hedley teaches:
Causing the central server to compute a covered distance between the plurality of points; and computing the payment based on the covered distance (See at least paragraphs 49, 50, 57, 58, 60, and 115-119 which describe using imaging devices to read a vehicles license plate number as they interact with a facility, wherein the facility includes a parking facility, and wherein a server calculates the distance travelled through the facility and calculates a billing amount based on the distance travelled).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user registering a user’s license plate number with a server, wherein a gate captures the license plate number using a camera and sends the information to a server to confirm the user’s account of Shin, with the system and method of using imaging devices to read a vehicles license plate number as they interact with a facility, wherein the facility includes a parking facility, and wherein a server calculates the distance travelled through the facility and calculates a billing amount based on the distance travelled of Hedley.  By calculating a billing amount based on the distance travelled through a facility, such as a parking facility, a facility and tolling company can receive revenue based on usage of service, which will predictably further drive market success.

With respect to claim 2, the combination of Shin and Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
Wherein in case of a check with positive result the central server orders a payment consensus (See at least paragraphs 21, 32, 49, 59, 81-83, 130-136, and 139-140 

With respect to claim 3, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
Wherein said univocal distinctive element is a plate of the vehicle, or a part thereof (See at least paragraphs 16, 56-58, and 78-80 which describe the user’s license plate as being the item imaged).

With respect to claim 4, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
Wherein said image acquisition device (100) is positioned only at an access gate or at the access gate and an exit gate from the area or section to be covered with said paid admission (See at least paragraphs 16, 30, 37-40, 71, 74, 123-125, 131, and 132 which describe positioning the cameras at entry and exit gates).

With respect to claim 5, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
Wherein said image acquisition device is univocally identified to allow to detecting a specific geographic area where said image acquisition device is positioned (See at least paragraphs 6, 30, 37-40, 71, 74, 123-125, 131, and 132 which describe the cameras as being specifically covering certain areas and being linked to specific lots).

With respect to claim 6, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
Wherein said image acquisition device is connected to a local server which is communication with the central server (See at least paragraphs 16, 30, 37, 40, 47, 71, 74, 123-125, and 128 which describe the cameras as being connected to a local computer which is connected to a remote computer, and wherein the camera sends the captured images to the server through the local computer).

With respect to claim 7, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  In addition, Shin teaches: 
A preliminary step of connecting to the central server (2) to make a registration by inserting an identification code (C.I.) associated with the vehicle, the identification code being kept in the memory in the central server (See at least paragraphs 16, 56-58, and 78-80 which describe a user registering with a central server, wherein the registration includes providing the user’s license plate number).  

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Hedley as applied to claims 1 and 2 as stated above, and further in view of Outwater et al. (US 2013/0262275 A1) (hereinafter Outwater).

With respect to claim 8, Shin/Hedley discloses all of the limitations of claims 1 and 2 as stated above.  Shin does not explicitly disclose the following, however Outwater teaches:
Transiting the vehicle and causing the central server (2) to receive said univocal distinctive element (450), before payment authorization, wherein the central server connects to an external device (1) sending a request for insertion of an authorization code (C.A.) (See at least paragraphs 64, 65, 75, 83, and 85 which describe a vehicle license plate being scanned, the license plate being provided to a server for confirmation of the user, and the server requesting an authentication code from the user’s device).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user registering a user’s license plate number with a server, wherein a gate captures the license plate number using a camera and sends the information to a server to confirm the user’s account of Shin, with the system and method of using imaging devices to read a vehicles license plate number as they interact with a facility, wherein the facility includes a parking facility, and wherein a server calculates the distance travelled through the facility and calculates a billing amount based on the distance travelled of Hedley, with the system and method of a vehicle license plate being scanned, the license plate being provided to a server for confirmation of the user, and the server requesting an authentication code from the user’s device of Outwater.  By requesting and receiving an authentication code from a user’s mobile device, in addition to reading their license plate number, a parking management server 

With respect to claim 9, the combination of Shin, Hedley, and Outwater discloses all of the limitations of claims 1, 2, and 8 as stated above.  In addition, Outwater teaches:
Following reception by the central server of said authorization code (C.A.), the central server checks correctness of the received authorization code, comparing the received authorization code with the authorization code stored in the memory and, in case of positive result, proceeds with the payment consensus (See at least paragraphs 64, 65, 75, 83, and 85 which describe a vehicle license plate being scanned, the license plate being provided to a server for confirmation of the user, the server requesting an authentication code from the user’s device, and the user’s device providing the authentication code to the server).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user registering a user’s license plate number with a server, wherein a gate captures the license plate number using a camera and sends the information to a server to confirm the user’s account of Shin, with the system and method of using imaging devices to read a vehicles license plate number as they interact with a facility, wherein the facility includes a parking facility, and wherein a server calculates the distance travelled through the facility and calculates a billing amount based on the distance travelled of Hedley, with the system and method of a vehicle license plate being scanned, the license plate being provided to a server for confirmation 

With respect to claim 11, Shin/Hedley discloses all of the limitations of claim 1 as stated above.  Shin and Hedley do not explicitly disclose the following, however Outwater teaches:
Inserting an additional authorization code (C.A.) that is associated to the identification code (C.I.) (See at least paragraphs 64, 65, 75, 83, and 85 which describe a vehicle license plate being scanned, the license plate being provided to a server for confirmation of the user, the server requesting an authentication code from the user’s device, and the user’s device providing the authentication code to the server).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user registering a user’s license plate number with a server, wherein a gate captures the license plate number using a camera and sends the information to a server to confirm the user’s account of Shin, with the system and method of using imaging devices to read a vehicles license plate number as they interact with a facility, wherein the facility includes a parking facility, and wherein a server calculates the distance travelled through the facility and calculates a billing amount .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
26 January 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628